Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed November 4, 2020 are pending in which claims 1, 9, and 15 are in independent forms.    

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 11/4/2020 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of inventions.  These claims are directed towards computer-readable storage media which is not limited to falling under the statutory classes of invention set forth.  These claims is using the term “non-transitory computer readable medium,” in accordance with paragraph [0041] page 17 and paragraph [0070] of pages 28-29:
[0041] Turning now to Fig. 5, a flow diagram of a method 500 is shown. Method 500 is one embodiment of a method performed by a computer system (e.g., database node 120) in order to implement lock wait tracing. Method 500 may be performed by executing a set of program instructions stored on a non-transitory computer-readable medium (e.g., memory 820). In some embodiments, method 500 may include more or less steps than shown. As an example, method 500 may include a step in which the computer system creates a timeline based on one or more trace records (e.g., trace records 155).
[0070] System memory 820 is usable store program instructions executable by processor subsystem 880 to cause system 800 perform various operations described herein. System memory 820 may be implemented using different physical memory media, such as hard disk storage, floppy disk storage, removable disk storage, flash memory, random access memory (RAM-SRAM, EDO RAM, SDRAM, DDR SDRAM, RAMBUS RAM, etc.), read onlyAttorney Docket No.: 7000-25900/4893US Page 28 of 42 Kowert, Hood, Munyon, Rankin & Goetzel, P.C. memory (PROM, EEPROM, etc.), and so on. Memory in computer system 800 is not limited to primary storage such as memory 820.  In Applicants’ Specification, “Memory 820 may” allows for the non-transitory computer readable medium to be signals.  Based on current USPTO Policy, when the non-transitory computer-readable medium is not specifically defined as non-transitory in the specification the broadest reasonable interpretation is used according to MPEP 2111, thus the non-transitory computer readable medium may embody signals, i.e. transitory media. Appropriate correction required.

ALLOWANCE
	Claims 1-8 and 15-20 are allowed over the prior art of made of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Schaub (US Patent No. 11/474,990) discloses:
Schaub teaches a method/system that based on determination of queue associated with the lock object is active then if the such a queue is not active, it is assumed that no other process holds the lock or is waiting for the lock. If a queueing process for lock requests is activated, a queue table may also be updated to indicate that the lock is possessed by the process (Col. 4 lines 13-22),
Schaub also teaches a method/system that the entry corresponding to the received lock request among entries of the pending lock requests in the queue at the determined queue position would be stored, and in response to determining to release the queued lock request, dequeue the queued lock request from the queue (Col. 12 lines 37-42),
Schaub finally teaches a method/system that the queue position of a specific lock request in the priority queue can become so high and the total waiting time for this request would become so long that at some point it will no longer be reasonable for this lock request to wait (Col. 4 lines 37-45),
HOANG et al. (US Patent Pub. No. 2020/0125549) discloses:
HOANG et al.  teach a method that a database server process for which the dependency lock is generated has to wait until the lock is released by another database server process of standby DBMS before modifying the database object (Par. 40).
HOANG et al. finally teach a method that upon storing the pre-requisite information in the dependency lock data structure, the database server process executing the delete operation is placed in the wait state at block until the pre-requisite object is generated in the receiving database releasing the lock (Par. 53).  However, after careful consideration the applicant’s application is related to database systems and specifically lock wait tracing of database systems and acquire a lock on a database object that permits the database process to carry out a database operation (e.g., access, modify, etc.) on the database object. And when a database process attempts to acquire a lock on a database object, another database process already holds a lock on that database object. Accordingly, the former database process may enter a lock wait queue, potentially behind other waiting database processes, in which it waits for its turn to acquire a lock on the database object.   Therefore the combination of prior are of made of record do not teach or suggest the feature of “…; maintaining, by the computer system, a lock wait queue that stores an indication of processes waiting to acquire a lock on the lockable object; storing, by the computer system, trace records for those processes that, upon releasing a respective lock on the lockable object when another process is waiting in the lock wait queue, have been in contention for the respective lock for over a threshold amount of time; and presenting, by the computer system, ones of the trace records, wherein the presented trace records identify a timeline that is usable to determine a set of processes that contributed to a delay in a victim process acquiring a lock on the lockable object” as recited in claim 1 and “…, maintaining, by the computer system, a lock wait queue for the lockable object, wherein a given process that is attempting to acquire a given lock on the lockable object is operable to wait in the lock wait queue in response to a lock being held on the lockable object by another given process; and executing, by the computer system, a first process and a second process, wherein the first process is operable to: acquire a particular lock on the lockable object; release the particular lock; make a determination that the second process is waiting in the lock wait queue; and based on the determination, output a trace record having information indicative of an active timeframe of the first process with respect to the particular lock” as recited in claim 15.  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1 and 15 as a whole.  Consequently, independent claims 1 and 15 and dependent claims 2-8 and 16-20 are allowable over prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tarta United States Patent Publication No. 2009/0307530,
Holt United States Patent Publication No. 2006/0242464,
Carter et al. United States Patent No. 5,987,506,
Wang United States Patent No. 5,263,155.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157